IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARRY EDWIN STANLEY HAMILTON,                : No. 74 MM 2016
                                             :
                   Petitioner                :
                                             :
            v.                               :
                                             :
SHERRILYN D. WASHINGTON,                     :
                                             :
                   Respondent                :


SHERRILYN DENISE WASHINGTON,                 : No. 75 MM 2016
                                             :
                   Respondent                :
                                             :
            v.                               :
                                             :
HARRY EDWIN HAMILTON,                        :
                                             :
                   Petitioner                :

                                        ORDER


PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application to Petition for Allowance

of Appeal Nunc Pro Tunc is DENIED.

       Justice Mundy did not participate in the consideration or decision of this matter.